Case 2:18-cv-09491-FMO-AS Document 20-4 Filed 01/24/19 Page 1 of 4 Page ID #:108




                         EXHIBIT D 
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                         EXHIBIT D 
Case 2:18-cv-09491-FMO-AS Document 20-4 Filed 01/24/19 Page 2 of 4 Page ID #:109
                       25                            1800
KRC5Q-04-L
   Case 2:18-cv-09491-FMO-AS                       Document 20-4 Filed 01/24/19 Page 3 of 4 Page ID #:110

                                                      

                                         18          1296
KRC5Q-05-XL
                                                      

                                         7           504
KRC5Q-06-XXL
                                         13          936
KRC5Q-07-XXXL
                                                      

                                         119         8568
TOTAL
 
 
 


From: Zuleika Hernandez - AMS
     Monday, February 22, 2016 9:44 AM
   Betty-Lou Wiseman - AMS
        Re: KRC5Q Label Removal
 
yes, I will head over there soon to get a count.
 


From: Betty-Lou Wiseman - AMS
     Monday, February 22, 2016 9:08 AM
   Zuleika Hernandez - AMS
        FW: KRC5Q Label Removal
 
I need to have a count of what we can send, I told him today.
 
From: Tom Felton [mailto:Tom.Felton@ironclad.com]
       Thursday, February 18, 2016 7:25 PM
    Betty-Lou Wiseman - AMS <blwiseman@amsfulfillment.com>
         KRC5Q Label Removal
 
Betty-Lou,
 
I wanted to check status and see if I can get a breakdown on how much has been completed so far?
I believe we said that after the first 3 weeks, we would look to move what had been completed.  I think it has been 3 weeks if
not mistaken.
 
Thanks,
Tom
 
Case 2:18-cv-09491-FMO-AS Document 20-4 Filed 01/24/19 Page 4 of 4 Page ID #:111
